Truxillo v. Parker Bros                                             















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-208-CV

     SANDY J. TRUXILLO,
                                                                                              Appellant
     v.

     PARKER BROTHERS & CO., INC.,
                                                                                              Appellee
 

From the 269th District Court
Harris County, Texas
Trial Court # 92-38294
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant, by her attorney, has filed a motion to dismiss her appeal pursuant to Rule 59(a). 
Tex. R. App. 59(a).  Appellant certifies that counsel for Appellee has been served with a copy of
Appellant's motion by certified mail.
      Appellant's motion is granted.  The appeal is dismissed.
                                                                               PER CURIAM

Before Justice Cummings,
      Justice Vance, and
      Chief Justice McDonald (Retired)
      Dismissed
      Order issued and filed March 9, 1994
      Do not publish